DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The election that the stg operon is deleted (i.e., where all of stgA, stgB, stgC, stgC’, and stgD are deleted) for ‘Species Election I – Gene Encoding Subunit of a stg Operon or a Single Combination of Genes Encoding Subunits of a stg Operon that is/are to be Inactivated or Deleted’, the combination of subunits of Lpf is subunit A (lpfA) (SEQ ID NO: 16), subunit B (lpfB) (SEQ ID NO: 17), subunit C (lpfC) (SEQ ID NO: 18), and subunit D (lpfD) (SEQ ID NO: 19) for ‘Species Election II – Gene Encoding Subunit of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein or a Single Combination of Genes Encoding Subunits of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein along with the Corresponding “SEQ ID NOs:”’; Salmonella type Ty21a for ‘Species Election III – Salmonella Cell Type’; virulence gene ssaV and effector molecule sopB for ‘Species Election V – Virulence Gene or a Single Combination of Virulence Genes or Genes Required for Type 3 Secretion System Function in Pathogenicity Island 2 and if Applicable the Effector Molecule Secreted by the Type 3 Secretion System that is to be Inactivated, Down-Regulated In Vivo or Deleted’ in the ‘Response to Restriction Requirement’, filed on 05 November 2020, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Status of Claims
	Claims herein under examination are claims 1-20 along with the stg operon is deleted (i.e., where all of stgA, stgB, stgC, stgC’, and stgD are deleted) for ‘Species Election I – Gene Encoding Subunit of a stg Operon or a Single Combination of Genes Encoding Subunits of a stg Operon that is/are to be Inactivated or Deleted’, the combination of subunits of Lpf is subunit A (lpfA) (SEQ ID NO: 16), subunit B (lpfB) (SEQ ID NO: 17), subunit C (lpfC) (SEQ ID NO: 18), and subunit D (lpfD) (SEQ ID NO: 19) for ‘Species Election II – Gene Encoding Subunit of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein or a Single Combination of Genes Encoding Subunits of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein along with the Corresponding “SEQ ID NOs:”’; Salmonella type Ty21a for ‘Species Election III – Salmonella Cell Type’; virulence gene ssaV and effector molecule sopB for ‘Species Election V – Virulence Gene or a Single Combination of Virulence Genes or Genes Required for Type 3 Secretion System Function in Pathogenicity Island 2 and if Applicable the Effector Molecule Secreted by the Type 3 Secretion System that is to be Inactivated, Down-Regulated In Vivo or Deleted’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 24 April 2019, has been fully considered.



Claim Objections
Minor Informality
	Claims 12-14 are objected to because of a minor informality, wherein “SEQ ID NOS 21, 22, 23, 24, and/or 25” should be amended to recite “SEQ ID NOS: 21, 22, 23, 24, and/or 25” (colon “:” added) in order to place the utilization of sequence identifiers in better form.  Accordingly, appropriate correction is required.

First Complete Appearance of an Abbreviation
Claim 16 is objected to because of the utilization of an abbreviation without a first complete appearance of an abbreviation.  For instance, the claim recites several abbreviations (e.g., pab, aroA, aroC, etc.).  However, absent from the claim is a first complete appearance corresponding to each of the abbreviations.  It would be remedial to amend at least the first recitation in the claims to the complete representation of the abbreviation in order to provide clarity as to the metes and bounds of the claim.  Gene names are not always consistent with utilized abbreviations (e.g., gut-enriched Kruppel-like factor has two abbreviations GKLF and KLF4).  Further, gene name errors are widespread in the scientific literature (see Ziemann et al. Gene name errors are widespread in the scientific literature. 2016. Genome Biology. Vol. 17, No. 177, 3 pages; see attached ‘PTO-892’).  Accordingly, appropriate correction is required.




Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter – Product of Nature
Claims 1-6, 9-14, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  As discussed below, the claims are directed to Salmonella enterica serovar Typhi cells and does not include additional elements, when considered separately and in combination, that are sufficient to amount to “significantly more” than the judicial exception.

Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
The instant claims are directed to a Salmonella enterica serovar Typhi cell and, thus, encompasses the naturally occurring Salmonella enterica serovar Typhi cells.  Thus, the instant claim is directed to a statutory category (e.g., a composition of matter) and recites nature based products.  The markedly different analysis is used to determine if the nature-based products fall under the “product of nature” exception.


Step 2A - Is the Claim Directed to a Law of Nature, a Natural Phenomenon, or an Abstract Idea (Judicially Recognized Exceptions)? YES
As indicated above, the claims encompass naturally occurring Salmonella enterica serovar Typhi cells.  The claimed cells encompasses naturally occurring cells and are considered to be otherwise “structurally” identical (e.g., it has the same genetic structure) to those that are naturally occurring.  The encompassed Salmonella enterica serovar Typhi cells have no different functional characteristics than the naturally occurring Salmonella enterica serovar Typhi cells and, therefore, are not eligible since they are not different enough from what exists in nature to avoid improperly tying up future use and study of the naturally occurring oligonucleotide sequence/DNA fragments.  It also should be recognized that in the absence of any recited “structural” limitation that distinguishes the claimed cells as non-naturally occurring, the claim limitation “regulatable promoter” (e.g., claim 6) and “plasmid” (e.g., claim 9) is considered to be “structurally” identical to that which is naturally occurring (e.g., it has the same genetic structure).  In other words, the claimed Salmonella enterica serovar Typhi cells are different, but not markedly different, from the naturally occurring counterparts and, thus, are directed to a “product of nature” exception.
Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
Claims directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claims amount to significantly more than the exception. However, the claims do not include any additional features, singularly or in combination, that could add “significantly more” to the Salmonella enterica serovar Typhi cells, as encompassed by the instant claims, do not have different “structural” characteristics than the naturally occurring Salmonella enterica serovar Typhi cells.  For example, Townsend et al. (Salmonella enterica Serovar Typhi Possesses a Unique Repertoire of Fimbrial Gene Sequences. May 2001. Infection and Immunity. Vol. 69, No. 5, pages 2894-2901) Townsend 2001 describes various subspecies of S. Typhimurium having the presence or absence of stg and/or lpf in various combinations (Abstract; and Figure 2) (also see below ‘Claim Rejections – 35 U.S.C. § 102’ along with below reproduced Figure 2).  Further, the claims are not considered to have “significantly more” simply because of the inclusion of the limitations “resulting in a decrease of Stg adhesion/fimbriae production as compared to genes encoding a wild-type Stg operon (stgABCC’D)”/“wherein the decrease of Stg adhesion/fimbriae production is an elimination of Stg adhesion/fimbriae production” which does not result in any “structurally” difference with that found in nature but rather further describes the characteristics that are found in the cell.  Thus, the claims do not rise to the level of a marked difference, and the claimed gene products are considered “product of nature” exceptions.
Accordingly, the instant claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Lack of Antecedent Basis
	Claim 16 recites the limitation “and/or an effector molecule secreted by the type 3 secretion system are inactivated, down-regulated in vivo or deleted” which lacks antecedent basis.  Claim 1, which claim 16 directly depends from, fails to provide for a type 3 secretion system in order for an effector molecule secreted thereby to be inactivated, down-regulated in vivo or deleted and, thus, the above limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation in the claim is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Townsend 2001
Claims 1-6, 10-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al. (Salmonella enterica Serovar Typhi Possesses a Unique Repertoire of Fimbrial Gene Sequences. May 2001. Infection and Immunity. Vol. 69, No. 5, pages 2894-2901; see ‘Information Disclosure Statement’, filed on 24 April 2019; herein “Townsend 2001”).
The instant claims are directed to a Salmonella enterica serovar Typhi cell comprising the inactivation or deletion of one or more genes encoding subunits of a stg operon and/or the cell comprises a nucleic acid encoding at least one of a gene encoding a subunit of a long polar fimbriae (Lpf) of S. enterica serovar Typhimurium protein.  It should be recognized that the originally filed disclosure provides the following with respect to lpf and the subunits therein:
“FIGS. 7A-7F. FIGS. 7A-7F together provide the amino acid and nucleic acid sequences for Lpf+ (lpfABCDE). The region from 1-494 (SEQ ID NO: 14) is included because the native S. Typhimurium lpf operon promoter is likely to be present in this sequence. SEQ ID NO: 15 is the full-length sequence including the upstream promoter region (SEQ ID NO:14) and the coding region (SEQ ID NO:13). The nucleic acid sequences are provided for each of lpfA (SEQ ID NO: 16), lpfB (SEQ ID NO: 17), lpfC (SEQ ID NO: 18), lpfD (SEQ ID NO: 19) and lpfE (SEQ ID NO: 20). The corresponding amino acid sequences are provided for each of LPFA (SEQ ID NO: 21), LPFB (SEQ ID NO: 22), LPFC (SEQ ID NO: 23), LPFD (SEQ ID NO: 24) and LPFE (SEQ ID NO: 25).”

In view of the originally filed disclosure, one of ordinary skill in the art recognizes that the lpf (SEQ ID NO: 14) along with lpfA (SEQ ID NO: 16), lpfB (SEQ ID NO: 17), lpfC (SEQ ID NO: 18), lpfD (SEQ ID NO: 19), and lpfE (SEQ ID NO: 20) and the corresponding amino acid sequences LPFA (SEQ ID NO: 21), LPFB (SEQ ID NO: 22), LPFC (SEQ ID NO: 23), LPFD (SEQ ID NO: 24), and LPFE (SEQ ID NO: 25) are the same as that which is native/naturally occurring in S. Typhimurium.

S. Typhimurium (Abstract; and Figure 2).  Figure 2 of Townsend 2001 is herein reproduced below in order to provide clarity to the prosecution record:

    PNG
    media_image1.png
    622
    678
    media_image1.png
    Greyscale

Regarding claims 1-6, 10-14, 18, and 19, Townsend 2001 describes various subspecies of S. Typhimurium and the distribution of fimbrial operons among them (Abstract; page 2894, left column, 1st full paragraph to page 2895, left column, 1st full paragraph; paragraph bridging pages 2896 and 2898 to page 2900, left column, 2nd full paragraph; and above reproduced Figure 2).  For example, Townsend lists the subspecies of S. Typhimurium wherein the stg operon is not present (i.e., deleted, inactivated) and species wherein lpf operon is present along with Id.).  It should be recognized that the presence of lpf in these S. Typhimurium subspecies infers the presence of an lpf promoter which is considered regulatable. 
Accordingly, Townsend 2001 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Townsend 2001 further in view of Nicholson 2001
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Salmonella enterica Serovar Typhi Possesses a Unique Repertoire of Fimbrial Gene Sequences. May 2001. Infection and Immunity. Vol. 69, No. 5, pages 2894-2901; see ‘Information Disclosure Statement’, filed on 24 April 2019) as applied to claims 1-6, 10-14, 18, and 19 above, and further in view of Nicholson et al. (Salmonella enterica Serotype Typhimurium Elicits Cross-Immunity against a Salmonella enterica Serotype Enteritidis Strain Expression LP Fimbriae from the lac Promoter. January 2001. Infection and Immunity. Vol. 69, No. 1, pages 204-212; see attached ‘PTO-892’; herein “Nicholson 2001”).
Claim Rejections – 35 U.S.C. § 102’.  While Townsend 2001 does teach S. Typhimurium cells where: 1) the stg operon is not present (i.e., deleted, inactivated); 2) the lpf operon is present; and 3) combinations thereof, Townsend 2001 fails to specifically teach the inclusion/addition of plasmids comprising lpf gene operably linked to a regulatable promoter that is induced by a sugar to these cells.  Nicholson 2001 resolves the deficiency of Townsend 2001, wherein Nicholson 2001 describes the construction of Salmonella enterica strain in which the lpf promoter region was replaced with the promoter of Escherichia coli lactose operon (i.e., lac promoter; sugar regulatable) (Abstract; and page 205, 1st full paragraph).
	Regarding claims 6-9, 15, 19, and 20, Nicholson 2001 describes vectors comprising lpf operably linked to a regulatable promoter that is induced by a sugar (e.g., lac) (Abstract; page 204, left column, 1st full paragraph to page 207, left column, 1st full paragraph; page 207, right column, 4th full paragraph to page and FIGS. 1 and 2).  With respect to the limitation “wherein the sugar is selected from the group consisting of arabinose” (e.g., claim 8 and as elected), it is known in the art that arabinose can induce lac promoters (see Narayanan et al. Arabinose-Induction of lac-derived Promoter Systems for Penicillin Acylase Production in Escherichia coli. 05 September 2008. Vol. 22, Issue 3, pages 617-625. see attached ‘PTO-892’).
In view of the teachings of Townsend 2001 and Nicholson 2001 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have also replace the lpf promoter region with the promoter of Escherichia coli lactose operon utilizing similar process and plasmid as disclosed in Nicholson 20011 in the Salmonella enterica cells lacking lpf of Townsend 2001 in order to: 1) evaluate the effect of lpf and regulate the expression Salmonella enterica Serotype Enteritidis and the various Salmonella enterica Serotype Typhimurium cells (page 211, left column 1st full paragraph to right column, 1st full paragraph).  Further, Townsend 2001 and Nicholson 2001 are directed to the analysis/evaluation of Salmonella enterica cells and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Townsend 2001 further in view of Nicholson 2001 renders the instant claims unpatentable.

Townsend 2001 further in view of Li 2008
Claims 1-6, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Salmonella enterica Serovar Typhi Possesses a Unique Repertoire of Fimbrial Gene Sequences. May 2001. Infection and Immunity. Vol. 69, No. 5, pages 2894-2901; see ‘Information Disclosure Statement’, filed on 24 April 2019 as applied to claims 1-6, 10-14, 18, and 19 above, and further in view of Li et al. (A sopB Deletion Mutation Enhances the Immunogenicity and Protective Efficacy of a Heterologous Antigen Delivered by Live Attenuated Salmonella enterica Vaccines. Infection and Immunity. Published online September 2008. Vol. 76, No. 11, pages 5238-5246; see attached ‘PTO-892’; herein “Li 2008”).
	Townsend 2001 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 102’.  While Townsend 2001 does teach S. Typhimurium cells where: 1) the stg operon is not present (i.e., deleted, inactivated); 2) the lpf operon is present; and 3) combinations thereof, Townsend 2001 fails to specifically teach describes the inclusion of various virulence genes (e.g., ssav) and S. Typhimurium cells.  Li 2008 resolves the deficiency of Townsend 2001, wherein Li 2008 evaluates the effects on immunogenicity and the efficacy of sopB deletion mutation in Salmonella enterica serovar Typhimurium (Abstract).
	Regarding claim 16 and 17, Li 2008 describes the inactivation of the effector proteins, SopB, in S. Typhimurium cells in order to enhance immunogenicity and efficacy of recombinant attenuated Salmonella vaccine strains (Abstract; page 5238, left column, 1st full paragraph to page 5239, left column, 2nd full paragraph; paragraph bridging pages 5243 and 5244 to page 5245, left column, 1st full paragraph).  With respect to the inclusion of various virulence genes (e.g., ssav), the originally filed disclosure provides the following:
“To be safe for use as a vaccine, the bacterial enteric pathogen must be attenuated for virulence by deletion or regulated expression of a virulence gene. In the case of Salmonella, this includes the following genes pab, aroA, aroC, aroD, asdA, dapA, dam, murA, nadA, pncB, galE, pmi, fur, ompR, htrA, hemA, cdt, cya, crp, phoP, phoQ, rfc, rfaH, poxA, galU, guaB, guaA, hfq, msbB, relA, ssaV, spoT, clpP, clpX, gidA, wecA or genes required for the function of type 3 secretion systems in pathogenicity island 2, such as ssaV, or an effector molecule secreted by the type 3 secretion system, such as sopB. The genes may be deleted or a regulatable promoter may be inserted in front of the gene to achieve regulated delayed attenuation.”

Thus, it is reasonably understood by one of ordinary skill in the art that the ssav virulence gene is naturally found in S. Typhimurium cells, since it is indicated that the ssav gene must be attenuated for virulence by deletion or regulated expression in order to be safe for use as a vaccine.
In view of the teachings of Townsend 2001 and Li 2008 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have deleted the sopB virulence gene as described in Li 2008 in the Salmonella enterica serovar Typhimurium cells of Townsend 2001 as part of the process in developing live attenuated Salmonella enterica vaccines, since Li 2008 provides one in the art some teaching, suggestion, or motivation to delete the sopB virulence gene Salmonella enterica serovar Typhimurium cells for development of + CD44hi CD62Lhi and CD8+ CD44hi CD62Lhi T cells; and 3) increased levels of protection in comparison to non-deleted counterpart (Abstract).  Further, Townsend 2001 and Li 2008 are directed to Salmonella enterica and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Townsend 2001 further in view of Li 2008 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636